MORRISON, Presiding Judge,
dissenting.
In Fitzgerald v. State, 160 Texas Cr. R. 414, 271 S.W. 2d 428, we upheld a conviction for robbery where the accused robbed the jailer of the jail keys and took them with him when he escaped.
As I view the evidence before us here, the jury was authorized to conclude that the appellant intended to effect his escape and, further, that he intended to appropriate the officer’s pistol to his own use. State v. Lenzi (Wash.), 4 P. 2d 827.
I respectfully enter my dissent.